Monks, C. J.
Appellant filed his verified claim with appellee to recover the amount of money, with interest thereon, paid by him to the treasurer of Marion county for taxes alleged to have been unlawfully and wrongfully assessed against him for the years 1906, 1907 and 190S. The claim was disallowed by appellee and the case appealed to the court below, where appellee filed a demurrer for want of facts, which was sustained by the court. Appellant refused to plead further and final judgment was rendered against him.
The taxes sought to be recovered were upon shares of stock in the Advance Thresher Company, owned by appellant upon • the first day of March of each of the years 1906, 1907 and 1908.
*709Said Advance Thresher Company is a corporation organized and existing under the laws of the State of Michigan and engaged in business at Battle Creek, in said state, where it has its home office and principal place of business.
All the questions in this case were decided by this court against the contention of appellant in Cook v. Board, etc. (1911), ante, 218, in which case the parties were the same as in this ease.
Upon the authority of that ease the judgment is affirmed.